Title: To Thomas Jefferson from James Monroe, 17 June 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Baltimore June 17. 1794.

The urgent pressure of the Executive for my immediate departure has deprived me of the pleasure of seeing you before I sailed. I sincerely regret this for many reasons but we cannot controul impossibilities. Will you forward me a cypher, and letters for your friends remaining in Paris to the care of Mr. R. as soon as possible. They may probably reach Paris as soon as I shall. I beg you to add whatever occurs which may be useful where I am going to the cause in which I am engaged, or to myself in advocating it. Being well acquainted with the theatre on which I am to act it will be much in your power to give me hints of that kind which may be serviceable.
As you will shortly see Mr. Madison who leaves this tomorrow or next day I decline saying any thing on the subject of the late proceedings in Phila. in either department of the government. Indeed you know so much of them already that I can add but little.
I shall place in the hands of James Maury of Liverpool a sum of money to answer my engagement to you. I have written to Colo. Lewis and Mr. Divers to intreat them to value Thena and her children and hope they will do it immediately. Let your draft be about Sepr. and payable at 60. days sight. Let it be accompanied with a letter of advice. The money shall certainly be deposited, unless you would prefer it in France of which you will advise me and draw on myself. I beg you not to omit this as the money will be idle in his hands in case you do not direct otherwise soon.
I shall confide to Mr. Madison yourself and Mr. Jones the fixing on a spot where my house shall be erected. The doubt will be between the hill to the left of the road as you approach towards Blenheim or the one where the barn stands. On which ever you place it I have given orders for an enclosure and the commencment of those improvments which are contemplated. Your advice on that head as well as the most suitable for the commencment of orchards of different kinds will be regarded.

We expect to imbark to morrow and to fall down the bay immediately. Accept my most affectionate wishes for your welfare and that of Mr. Randolph and your daughters and be pleased likewise to unite with them those of Mrs. Monroe. We contemplate a return in about 3. or 4. years at farthest—perhaps sooner. In the interim I wish every preparation for our final repose, I mean from active life, be in the farm adjoining yours. To this object my attention will be turned whilst abroad and I will indeavor to bring back what will contribute [to] its comforts. I wish you to command me in all respects wherein I can serve you. Perhaps you may wish things from the quarter I shall be in not obtainable so easily elsewhere. I am dear [Sir] with the sincerest regard yr. affectionate friend & servt

Jas. Monroe

